

115 HR 2984 IH: High Risk Pool, No Reward Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2984IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to restrict Members of Congress who
			 represent a State with a waiver approved under the amendments made by the
			 American Health Care Act of 2017 to the same health insurance coverage as
			 is available under such waiver to their constituents.
 1.Short titleThis Act may be cited as the High Risk Pool, No Reward Act of 2017. 2.Restricting access of certain Members of Congress, who represent a State with an AHCA approved waiver, to health insurance coverage available under such waiver to their constituentsSection 1312(d)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)) is amended—
 (1)in subparagraph (D)(i), by inserting except as provided in subparagraph (E), after Notwithstanding any other provision of law,; and (2)by adding at the end the following new subparagraph:
				
 (E)Coverage of Members of Congress consistent with AHCA State waiversIn the case of a State that has a waiver approved and in effect under section 2701(b) of the Public Health Service Act, as added by section 136(a) of the American Health Care Act of 2017, for a purpose described in paragraph (1)(C) of such section 2701(b), a Member of Congress who represents such State or a district in the State—
 (i)is not eligible to receive coverage under any health benefits plan (or to receive any Government contribution regarding coverage under such plan) under chapter 89 of title 5, United States Code, with respect to their service as a Member of Congress; and
 (ii)is eligible to enroll in health insurance coverage in the individual market in the State under this Act and under such waiver (including, to the extent applicable, through a high-risk program that carries out the purpose described in paragraph (1) or (2) of section 2202(a) of the Social Security Act or a program established under section 2205 of such Act) in the same manner as the Member’s constituents who are eligible to enroll in such coverage..
			